Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page1of10 Page ID #:242

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Kimberly Branscome

Dan Bolton .
Allison Ozurovich

Proceedings: DEFENDANT ATRIUM MEDICAL CORPORATION’S NOTICE
OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
COMPLAINT (Dkt. [7], filed on October 22, 2020)

PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO
REMAND (Dkt. [10], filed on November 9, 2020)

I. INTRODUCTION

On September 10, 2020, plaintiffs Jose Avila, Rachel Bates, Hazel Benhamed-
Masri, Brian Benhardt, Nury Bernal, John Coco, Herman Curley, Claude Daniels,
Raymond Ferrell, John Langley, Betty Lewis, Raymond Maki, James Nakashian, Alan
Roseman, Alfredo Vega, and Randy Walker (collectively, “plaintiffs”) filed a complaint in
the Superior Court of the State of California for the County of Los Angeles against
defendant Atrium Medical Corporation (“Atrium”) and Does | through 20. Dkt. 1-1
(“Compl.”). Plaintiffs bring claims for: (1) product liability based on theories of failure to
warn, (2) design defect, (3) manufacturing defect, and (4) negligence, as well as claims for
(5) breach of implied warranty, (6) breach of express warranty, (7) fraud, and (8) negligent
misrepresentation. Compl. {| 46-95.

Atrium was served with a summons and the complaint on September 16, 2020. Dkt.
1-2. On October 14, 2020, Atrium filed an answer in the Superior Court with regard to
plaintiffs Avila, Benhamed-Masri and Vega only. Dkt. 1-4. Also on October 14, 2020,
Atrium specially appeared in the Superior Court for the purpose of moving to quash service

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 10
Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page 2o0f10 Page ID #:243

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

of summons by the remaining plaintiffs on the basis that that court lacked personal
jurisdiction over their claims. Dkt. 1-3.

On October 15, 2020, Atrium removed the case to this Court on the basis of diversity
jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1441, dkt. 1 (“Removal”) § 3, and on
October 22, 2020, Atrium filed a motion to dismiss, dkt. 7 (“MTD”). Plaintiffs opposed
the motion to dismiss, dkt. 9 (“Opp. to MTD”), and, on November 9, 2020, moved to
remand the case to the Superior Court, dkt. 10 (“Remand”). Atrium filed a reply in support
of its motion to dismiss on November 9, 2020, dkt. 11 (“MTD Reply”), and an opposition
to plaintiffs’ motion to remand on November 16, 2020, dkt. 12 (“Opp. to Remand”). On
November 19, 2020, plaintiffs filed a reply in support of their motion to remand. Dkt. 14.
The Court held a hearing on November 23, 2020.

Having carefully considered the parties’ arguments and submissions, the Court finds
and concludes as follows.

Il. BACKGROUND

Atrium is a pharmaceutical company that, among other things, manufactures,
distributes, markets and sells medical devices for hernia repair, including a range of
synthetic monofilament polypropylene mesh medical devices. Compl. §§ 1, 23. Although
polypropylene mesh is used in some hernia repair surgeries, id. {| 32, plaintiffs allege it is
susceptible to a range of complications, including “mesh shrinkage, expansion,
deformation, cracking, foreign body reaction, chronic inflammation, migration, organ
damage, nerve damage, chronic pain and sexual dysfunction,” id fj 2, 34-39. Plaintiffs
allege Atrium ignored evidence of these complications when it marketed its polypropylene
mesh products for use in hernia repair surgeries to doctors and the public. Id. § 40.

Plaintiffs are 16 individuals who were implanted with a polypropylene mesh product
manufactured and sold by Atrium, id. §{ 7-22, 41, and who allege to have suffered a series
of injuries as a result of their mesh implants, id. ] 42. Plaintiffs bring claims against Atrium
“to recover damages for injuries resulting from the failure to warn, design defect,
manufacturing defect, negligence, negligent misrepresentation, fraud, and breach of
implied and express warranties, by Atrium in the manufacture, promotion, marketing,
distribution and sale of polypropylene mesh.” Id. § 4.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 10
Case 2:20-cv-09442-CAS-MRW Document1i6 Filed 11/23/20 Page 3o0f10 Page ID #:244

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

Plaintiffs and Atrium entered into tolling agreements on either June 5, 2018, or
November 18, 2019: these agreements tolled the statute of limitations until September 15,
2020 for a range of claims potentially related to plaintiffs’ injuries. Id. {] 5, 6; see Dkt.
11-1 (‘Tolling Agmt’). (The complaint does not specify when plaintiffs received hernia
repair surgery.) The tolling agreements include a choice of law provision establishing that
the agreements would be interpreted and enforced according to California law. Compl.
45: Tolling Agmt at 2. They do not include a forum-selection clause. See MTD at 2 n.2;
Tolling Agmt at 2.

Of the 16 plaintiffs presently in this action, three allege that they reside in California
(“California plaintiffs”). Compl. §§ 7, 9, 21. The other thirteen plaintiffs allegedly reside
in eleven different states (“nonresident plaintiffs”), one of which is New Hampshire. Id.
| 8, 10-20, 22. Atrium is incorporated in Delaware with its principal place of business in
New Hampshire. Id. 23; Removal § 21. There is no dispute as to the citizenship of any
party, and therefore on the face of the complaint there is no complete diversity to support
federal diversity jurisdiction. See 28 U.S.C. § 1332(a)(1); Caterpillar Inc. v. Lewis, 519
USS. 61, 68 (1996).

Nevertheless, Atrium argues that this Court should retain jurisdiction based on the
theory that the non-resident plaintiffs have been fraudulently joined in order to defeat
diversity jurisdiction. Removal § 23. Atrium urges the Court, having assumed jurisdiction
for this limited purpose, to dismiss the non-resident plaintiffs’ because the Court lacks
personal jurisdiction over their claims pursuant to the Supreme Court’s ruling in Bnistol-
Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773
(2017). Removal § 23; MTD at 6-8. Plaintiffs argue that the proper course of action is for
this Court to remand and for Atrium to challenge personal jurisdiction in the Superior
Court. Remand at 1.

Il. LEGAL STANDARD
A. Removal

Removal is proper where the federal courts would have had original jurisdiction over
an action filed in state court. See 28 U.S.C. § 1441(a). In general, a federal district court
has subject matter jurisdiction where a case presents a claim arising under federal law
(“federal question jurisdiction”), or where the plaintiffs and defendants are residents of

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 10
Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page 4of10 Page ID #:245

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

different states and the amount in controversy exceeds $75,000 (“diversity jurisdiction”).
See Deutsche Bank Nat’! Trust Co. v. Galindo, No. CV 10-01893, 2011 WL 662324, *1
(C.D. Cal. Feb. 11, 2011) (explaining the two types of jurisdiction). The Ninth Circuit
“strictly construe[s]| the removal statute against removal jurisdiction.” Gaus v. Miles, Inc.,
980 F.2d 564, 566 (9th Cir. 1992) (citations omitted). Thus, “[f]ederal jurisdiction must
be rejected if there is any doubt as to the night of removal in the first instance.” Id. (citation
omitted). “The strong presumption against removal jurisdiction means that the defendant
always has the burden of establishing that removal is proper.” Id. (quotation omitted).

 

 

B. Fraudulent Joinder

An exception to the requirement of complete diversity exists where it appears that a
plaintiff has fraudulently joined a “sham” non-diverse defendant. Ritchey v. Upjohn Drug
Co., 139 F.3d 1313, 1318 (9th Cir. 1998). Ifa court finds fraudulent joinder of a sham
defendant, it may disregard the citizenship of the sham defendant for removal purposes.
Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). A non-diverse
defendant is fraudulently joined where “the plaintiff fails to state a cause of action against
a resident defendant, and the failure is obvious according to the settled rules of the state.”
McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

 

 

Accordingly, “[t]he burden of proving a fraudulent joinder is a heavy one. The
removing party must prove that there is absolutely no possibility that the plaintiff will be
able to establish a cause of action against the in-state defendant in state court.” Green v.
Amerada Hess Corp., 707 F.2d 201, 205 (Sth Cir. 1983) (citations omitted); see also Hunter
v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009); Good v. Prudential Ins. Co. of
Am., 5 F. Supp. 2d 804, 807 (N.D. Cal. 1998) (“[T]he defendant must demonstrate that
there is no possibility that the plaintiff will be able to establish a cause of action in state
court against the alleged sham defendant.” (citing Dodson v. Spiliada Mar. Corp., 951 F.2d
40, 42 (Sth Cir. 1992)). In accordance with this high standard, “the court resolves all
ambiguity in favor of remand to state court.” Hunter, 582 F.3d at 1042. Courts may
consider “affidavits or other evidence (presented by either party) on the issue of whether a
particular defendant's joinder is ‘sham’ or ‘fraudulent.’” Virginia A. Phillips, J. & Karen
L. Stevenson, J., Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial § 2:2295 (The Rutter
Group 2020) (citing W. Am. Corp. v. Vaughan-Basset Furniture, 765 F.2d 932, 936 n.6
(9th Cir. 1985). However, a court’s inquiry into fraudulent joinder ought to be “summary”

 

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 10
Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page5of10 Page ID #:246

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

“ce

because “‘the inability to make the requisite decision in a summary manner itself points to
an inability of the removing party to carry its burden.’” Hunter, 582 F.3d at 1045 (quoting
Smallwood v. Illinois Central R.R. Co., 385 F.3d 568, 574 (Sth Cir. 2004) (en banc).

 

Fraudulent joinder is typically alleged with regard to a non-diverse defendant, and
[flew courts have addressed the application of the fraudulent joinder rule to allegedly
improper plaintiffs. Those that have, however, apply the rule to plaintiffs in the same
manner as it is applied against defendants.” Lighting Sci. Grp. Corp. v. Koninklijke Philips
Elecs. N.V., 624 F. Supp. 2d 1174, 1183 (E.D. Cal. 2008) (citations omitted); see Casiano
v. Deutsche Bank Nat] Tr., No. EDCV 09-2124 DOC (OPx), 2010 WL 11557993, at *2
(C.D. Cal. Apr. 26, 2010) (quoting Lighting Sci. Grp., 624 F. Supp. 2d); Cal. Dump Truck
Owners Ass’n_v. Cummins Engine Co., 24 Fed. Appx. 727, 729 (9th Cir. 2001)
(unpublished) (Ninth Circuit assumed without deciding that fraudulent joinder doctrine
applies to plaintiffs as well as defendants).

 

C. Fraudulent Misjoinder

Some courts also apply a “fraudulent misjoinder” doctrine. Fraudulent misjoinder
was first articulated by the Eleventh Circuit in Tapscott v. MS Dealer Serv. Corp., 77 F.3d
1353, 1360 (11th Cir. 1996), overruled on other grounds by Cohen v. Office Depot, Inc.,
204 F.3d 1069, 1072 (11th Cir. 2000). The misjoinder exception created by Tapscott
applies “where a diverse defendant is joined with a nondiverse defendant as to whom there
is no joint, several or alternative liability and where the claim against the diverse defendant
has no real connection to the claim against the nondiverse defendant.” Triggs v. John
Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998) (citing Tapscott). Essentially,
“fraudulent misjoinder examines the facts to determine whether claims against one
defendant ‘aris[e] out of the same transaction, occurrence or series of transactions or
occurrences’ or have any ‘real connection,’ while fraudulent joinder requires an
examination of the merits to determine if the plaintiff failed to state a claim against the
non-diverse defendant.” Perry v. Luu, No. 1:13-CV-00729-AWI-JLT, 2013 WL 3354446,
at *4 (E.D. Cal. July 3, 2013) (emphasis in original); Blasco v. Atrium Med. Corp., No. C
14-03285 EDL, 2014 WL 12691051, at *5 (N.D. Cal. Oct. 30, 2014).

 

Fraudulent misjoinder is applied to the alleged misjoinder of plaintiffs in the same
manner as it is applied to defendants. See Blasco, 2014 WL 12691051, at *5 (“The
question ... is whether the non-diverse Plaintiffs’ claims “arise out of the same transaction,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 10
Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page 6of10 Page ID #:247

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

occurrence, or series of transactions or occurrences’ and have a ‘real connection’ with the
diverse Plaintiffs’ claims, and if not, whether the misjoinder is “so egregious as to constitute
fraudulent joinder.’” (quoting Tapscott, 77 F. 3d at 1360)).

IV. DISCUSSION

As noted above, on the face of the complaint there is no complete diversity because
defendant and one plaintiff are citizens of New Hampshire. Compl. {ff 16, 23.
Therefore, this Court does not have subject matter jurisdiction over the case, and remand
is proper. See 28 U.S.C. § 1332(a)(1); Gaus, 980 F.2d at 566. Nevertheless, Atrium
argues the Court should exercise jurisdiction on the theory that the non-resident plaintiffs,
including the New Hampshire plaintiff, were fraudulently jommed. Removal § 23.
Plaintiffs characterize Atrium’s argument as being premised on fraudulent misjoinder,
and argue that the Court should reject it. Remand at 1.

A. Fraudulent Joinder

Atrium argues the non-resident plaintiffs have been fraudulently joined because,
pursuant to Bristol-Myers Squibb, the Court lacks personal jurisdiction over their claims.
Removal § 41; MTD Reply at 7. But this case is not an obvious candidate for fraudulent
joinder. For one, although a handful of cases have applied fraudulent joinder to the
joinder of plaintiffs, this Court is aware of no binding authority doing so. Furthermore,
the non-resident plaintiffs cannot be said to be “sham” plaintiffs in that it is not “obvious”
that they “fail[] to state a cause of action against [Atrium].” McCabe, 811 F.2d at 1339.
To the contrary, their claims are straightforward: They allege they were implanted with
hernia repair mesh that Atrrum manufactured, marketed and sold, and that those implants
resulted in injury. Furthermore, these factual and legal questions are common to both the
California plaintiffs’ and the non-resident plaintiffs’ claims. See Remand at 12. Finally,
although Atrium raises issues of personal jurisdiction over the non-resident plaintiffs’
claims, the Court is disinclined to go beyond a “summary” analysis of the claims which,
on their face, do state a claim for relief. Hunter, 582 F.3d at 1045, 1042 (“[T]he court

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 10
Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page 7of10 Page ID #:248

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

resolves all ambiguity in favor of remand to state court.”). The Court therefore declines
to assert jurisdiction over the case based on the theory of fraudulent joinder.!

B. Fraudulent Misjoinder

Although Atrium frames its argument as being based on fraudulent joinder, not
misjoinder, Opp. to Remand at 12, plaintiffs characterize it as an improper invocation of

 

‘In its motion to dismiss, Atrrum advances an additional, independent but related
reason this Court should assume jurisdiction, namely, that this Court should exercise its
discretion to address questions of personal jurisdiction at the threshold. MTD at 10. The
crux of Atrium’s argument is that Bristol-Myers Squibb Co. v. Superior Court of
California, San Francisco Cty., 137 S. Ct. 1773 (2017), reveals an obvious personal
jurisdiction defect which the Court can and should address before turning to the question
of subject-matter jurisdiction. Removal {ff 43, 45; MTD at 10, 11. Although, “in certain
circumstances, a district court will not abuse its discretion by dismissing a case on personal
jurisdiction grounds before determining whether it has subject matter jurisdiction over the
case,” Special Investments, Inc. v. Aero Air, Inc., 360 F.3d 989, 994 (9th Cir. 2004)
(citation omitted), “[w]here ‘subject-matter jurisdiction will involve no arduous inquiry,’
[| ‘both expedition and sensitivity to state courts’ coequal stature should impel the federal
court to dispose of that issue first,” Mothershed v. Justices of Supreme Court, 410 F.3d
602, 607 (9th Cir. 2005) (quoting Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 587-88
(1999)). Here, the question of subject matter jurisdiction is simple because Atrium is a
citizen of New Hampshire and so is one plaintiff. Compl. J 16, 23. To the contrary, the
question of personal jurisdiction over the non-resident plaintiffs’ claims involves, at
minimum, analysis of Bristol-Myers Squibb and the parties’ arguments involving the
tolling agreements. See MTD at 6—10. For this reason, the Court adheres to the policy of
addressing subject matter jurisdiction before personal jurisdiction, and finds subject matter
jurisdiction lacking. See Gowan v. Stryker Corp., No. 18-CV-07785-BLF, 2019 WL
2410515, at *5 (N.D. Cal. June 7, 2019) (addressing “relatively straightforward” question
of fraudulent joinder before personal jurisdiction). In reaching this conclusion, the Court
acknowledges the non-binding authority to which Atrium cited, but declines to adopt its
reasoning. See MTD at 6-7.

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 10
Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page 8of10 Page ID #:249

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

fraudulent misjoinder, Remand at 5. Plaintiffs accordingly argue that this case must be
remanded because the theory of fraudulent misjoinder has not been adopted in the Ninth
Circuit. Remand at 5.

To the extent Atrium’s argument is premised on fraudulent misjoinder, it does not
succeed. As an initial matter, “[w]hile fraudulent joinder is a well-established exception
to the complete-diversity rule,” Gleicher v. Hartford Underwriters Ins. Co., No. CV-17-
0773-FMO-GJSX, 2017 WL 1370689, at *3 (C.D. Cal. Apr. 10, 2017) (quotation and
alteration omitted), “the Ninth Circuit has not adopted Tapscott,” Lopez v. Pfeffer, No. 13-
CV-03341-NC, 2013 WL 5367723, at *4 (N.D. Cal. Sep. 25, 2013), and “the vast majority
of district court cases within the Ninth Circuit have refused to apply the doctrine,” Hampton
v. Insys Therapeutics, Inc., 319 F. Supp. 3d 1204, 1210 (D. Nev. 2018). As such, the Court
concludes the doctrine of fraudulent misjoinder is unavailable to the extent Atrium invokes
it here. See Blasco, 2014 WL 12691051, at *5 (declining to “apply the doctrine of
fraudulent misjoinder to ignore the citizenship of the non-diverse Plaintiffs”); Perry, 2013
WL 3354446, at *5 (same): Carper v. Adknowledge, Inc., 13-CV-03921-JST, 2013 WL
5954898 (N.D. Cal. Nov. 6, 2013) (same).

 

Even if this Court were to apply the theory of fraudulent misjoinder, it would not
assist Atrium. As a threshold matter, when a case has been removed from state court on a
theory of fraudulent misjoinder, courts apply state joinder law to the question of whether
the non-resident plaintiffs have been fraudulently misjoined. See Blasco, 2014 WL
12691051, at *5 (“Most district courts faced with the question have similarly held that state
law applies.” (citation omitted)). This is in keeping with the “well-established legal
presumption that ‘removal statutes should be construed narrowly in favor of remand to
protect the jurisdiction of state courts’ and other important federalism and comity
concerns.” Id. at *6 (quoting Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 698 (9th
Cir. 2005)).

Therefore, because this case was initially filed in the Superior Court of California,
this Court applies California’s joinder law to the question of misjoinder. See Blasco, 2014
WL 12691051, at *5. Cal. Code Civ. P. § 378 states, in relevant part, that “[a]ll persons
may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in
the alternative, in respect of or arising out of the same transaction, occurrence, or series of
transactions or occurrences and if any question of law or fact common to all these persons
will arise in the action.” Although section 378 is based on Fed. R. Civ. P. 20, Rodriguez

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 10
Case 2:20-cv-09442-CAS-MRW Documenti16 Filed 11/23/20 Page9of10 Page ID #:250

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

v. Bethlehem Steel Corp., 12 Cal. 3d 382, 407 n.28 (1974), it is more permissive, Blasco,
2014 WL 12691051, at *6. “The purpose of section 378 is to permit the joinder in one
action of several causes arising out of identical or related transactions and involving
common issues. The statute should be liberally construed so as to permit joinder whenever
possible in furtherance of this purpose.” Coleman v. Twin Coast Newspaper, Inc., 175 Cal.
App. 2d 650, 653 (1959). “[Jjoinder of plaintiffs is permitted if there is any factual
relationship between the claims alleged.” State Farm Fire & Cas. Co. v. Superior Court,
45 Cal. App. 4th 1093, 1113 (1996) (emphasis in original), abrogated on other grounds by
Cel-Tech Comme’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163 (1999).
Pursuant to California law, even “a common question of liability satisfies the party-joinder
tules.” Osborn v. Metro. Life Ins. Co., 341 F. Supp. 2d 1123, 1129 (E.D. Cal. 2004)
(citation omitted).

 

 

Here, as noted above, although there will no doubt be significant factual differences
between the plaintiffs’ claims, at the root of each plaintiffs claim are common questions
of liability. See Remand at 12. Therefore, the Court finds there was no misjoinder, and
thus no fraudulent misjoinder. See Blasco, 2014 WL 12691051, at *6 (“[T]he adequacy of
the warnings and the marketing and manufacture of the products in question are common
issues with respect to all of the Plaintiffs. Therefore, there does not appear to have been a
misjoinder under California law.”). Furthermore, even if the propriety of joinder is in
doubt, the Court finds that it is not so “egregious” as to rise to the level of fraudulent
misjoinder. See id. at *8. In any event, the Superior Court is as well if not better positioned
to resolve questions of joinder under California law. See Perry, 2013 WL 3354446, at *5
(“[T]he Court finds no need to expand removal jurisdiction in that there is no showing that
the state court is incompetent to determine the issue of misjoinder.”).

C. Attorneys’ Fees

“An order remanding the case may require payment of just costs and any actual
expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c).
In the context of a remand order, pursuant to section 1447(c), district courts have “wide
discretion” to decide whether to award attorneys’ fees and costs. See Moore v. Permanente
Med. Grp., 981 F.2d 443, 447 (9th Cir. 1992). Courts generally award fees “where the
removing party lacked an objectively reasonable basis for seeking removal.” Martin v.
Franklin Capital Corp., 546 U.S. 132, 141 (2005).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 10
Case 2:20-cv-09442-CAS-MRW Document16 Filed 11/23/20 Page 10o0f10 Page ID #:251

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09442-CAS-MRWx Date November 23, 2020
Title JOSE AVILA, ET AL. v. ATRIUM MEDICAL CORP., ET AL.

 

Plaintiffs argue that Atrium’s notice of removal was “baseless” because it was
premised on a theory expressly rejected by numerous courts in the Ninth Circuit, namely,
fraudulent misjoinder. Remand at 13. Although some courts in this circuit have awarded
attorneys’ fees where a party removed a case based on fraudulent misjoinder, see, e.g.,
Lopez, 2013 WL 5367723, at *5, others have declined to do so, see, e.g., Blasco, 2014 WL
12691051, at *8. In this case, the Court exercises its discretion to deny the request for
attorneys’ fees.

V. CONCLUSION

For the foregoing reasons, the Court GRANTS plaintiffs’ motion to remand this
action to the Los Angeles County Superior Court. The Court DENIES plaintiffs’ request
for attorneys’ fees related to the preparation and filing of their motion for remand. The
Court DENIES without prejudice as moot defendant’s motion to dismiss pending
resolution of the proceedings in the Superior Court.

IT IS SO ORDERED.

00 : 17
Initials of Preparer CMJ

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 10
